DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1,2,4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tojo et al. (US 5996554) in view of Enomoto (WO 2015104795).
Regarding claim 1, Tojo et al. discloses:
A rotating electric machine (Fig 1, C2 ll 1-4), comprising: 
a rotatably-supported rotor (41, Figs 1-2, C1 ll 64-67) including a magnet portion (43,44); 
a stator (45) including a stator winding (52,57); and 
a displacement mechanism (17,19) configured to move the rotor and the stator relative to one another in an axial direction along a rotation shaft of the rotor, 
wherein the stator is configured as a slotless structure in which at least one of no magnetic teeth or slot is provided (C1 ll 64-67). 
Tojo et al. do not disclose the stator arranged radially inside of the rotor.
Enomoto teaches an apparatus having the stator (20, Figs 1a-b) arranged radially inside of the rotor (30), for ease of manufacture and allowing one to increase space factor of the coils.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Tojo et al. to have the stator arranged radially inside of the rotor, as Enomoto teaches.
The motivation to do so would be based on desired ease of manufacture and allowing one to increase space factor of the coils (para 24 of description) and based on available space surrounding the machine.


Regarding claim 4/1, Tojo et al. discloses further comprising: a lock mechanism (21,22, C3 ll 18-22) configured to lock and unlock relative displacement of the rotator and the stator, the relative displacement being locked at a non-operation time of the displacement mechanism, and unlocked at an operation time of the displacement mechanism (C3 ll 11-22 - inherent, else the throttle device would not function as disclosed). 

Regarding claim 5/1, Tojo et al. discloses wherein the magnet portion (43,44) includes a plurality of magnets (43,44) arranged on a stator facing surface of the rotor along a circumferential direction (Figs 1-2), which is defined with reference to the axial direction of the rotating electric machine, the rotor is divided into a plurality of blocks along the axial direction, and the plurality of blocks have respectively different magnetic field strengths (Fig 1 shows 43,44 being different sizes, C2 ll 9-25). 

Regarding claim 6/1, Tojo et al. discloses wherein the rotor is provided with (i) a first rotor (41, Figs 1-2, C1 ll 64-67) of a permanent magnet type C3 ll 42-46) having the magnet portion.

However a skilled artisan would readily recognize the benefit of adding an additional rotor to Tojo et al.’s device, since it would provide more power.
Thereofore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Tojo et al. to have a second rotor of a magnet-less induction type arranged beside the first rotor in the axial direction.
The motivation to do so would be based on available space, cost and desired power output of the apparatus.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tojo et al. (US 5996554) in view of Enomoto (WO 2015104795), further in view of Watanabe et al. (US 2016/0308411).
Regarding claim 3/1, Tojo et al. discloses the stator includes a non-magnetic winding holder (11) configured to hold the stator winding (52,57). Tojo et al. in view of Enomoto do not teach wherein the stator (45) has no magnetic stator core.
	Watanabe et al. teaches an apparatus wherein the stator has no magnetic stator core (abstract, para 21), to provide low cost.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Tojo et al. in view of Enomoto wherein the stator has no magnetic stator core, as Watanabe et al. teaches.
The motivation to do so is that it would aloe one to reduce cost (para 11 of Watanabe et al.).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834